Title: Thomas Jefferson to William C. C. Claiborne, 2 May 1812
From: Jefferson, Thomas
To: Claiborne, William C. C.


          Dear Sir Monticello May 2. 12.
          The honble mr Dawson, a member of Congress, proposes to become an inhabitant of the state of Louisiana. I think he must formerly have been personally known to you: but lest I should be mistaken in this, I take the liberty of making him the subject of this letter. he is a gentleman of liberal education, regularly brought up to the law, was very early in life placed in the council of state of Virginia, and acted there until called by the voice of his district to represent them in Congress. in that station he has been continued by them for the last 10. or 12. years, & would still be continued were he to remain among them. your new constitution will require in it’s judiciary and executive departments many men of information and experience to carry on the government it has formed; and I have no doubt that this new citizen may be employed, usefully for the new government, and honorably for himself, in some respectable charge, analogous to his qualifications. whatever those in authority may think proper to confide to him, they may be assured will be directed with fidelity, abilities, and in the genuine spirit of republicanism. I avail myself with pleasure of this, as of every other occasion to repeat to you the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        